Title: To George Washington from Samuel Huntington, 10 July 1781
From: Huntington, Samuel
To: Washington, George


                  
                     Dear Sir,
                     Philadelphia July 10. 1781
                  
                  My Health is so much impaired by long Confinement & Application as compels me to retire from Congress.
                  I have the Pleasure to inform your Excellency they have elected his Excellency Thomas McKean Esqr. to be their President.
                  It also gives me much Satisfaction on retiring, to see our public Affairs in many Respects wear a more promising Aspect than heretofore.
                  The Enemy at present in every Part of the United States seem to be reduced to a Situation merely on the defensive, and should the States improve the Opportunity with proper & vigorous Exertions, we have Reason to hope from the Smiles of Providence, yet more favorable Events.
                  The Distresses we have suffered from the deranged State of our Finances begin to be relieved, and the Arrangements taken by the Appointment of a Superintendant of Finance &c. and the Measures he is adopting give me great Encouragement on that most important Subject.
                  I am now to take Leave of your Excellency with Respect to my official Correspondance, but be assured Sir, my warmest Wishes still continue to attend you, that your military Operations may be prospered and crowned with the most desireable Event, a speedy & honorable Peace, and that you may experience many Days of Tranquillity in the Enjoyment of the happy Fruits of your important & arduous Services in the Cause of your Country.
                  Whatever my future Situation in Life may be, I shall always love my Country.  In her Happiness & Prosperity will consist my own personally.
                  Should my State of Health permit me the Pleasure of waiting upon your Excellency (which a few Days Journey will determine) I shall certainly improve the Opportunity on my return to Connecticut.  I have the Honor to be, with the highest Respect & Esteem Your most humble Servant
                  
                     Saml Huntington
                  
               